Citation Nr: 1041105	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tachycardia to include 
as secondary to service-connected duodenal ulcer.

4.  Entitlement to a disability rating in excess of 40 percent 
for service-connected duodenal ulcer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to October 1984.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Veteran withdrew his request for a Board 
hearing in January 2010.  In October 2009, subsequent to the last 
supplemental statement of the case, additional evidence was added 
to the record.  Although the Veteran's service representative 
reported the Veteran did not wish to waive Agency of Original 
Jurisdiction (AOJ) of this evidence, the Board finds no 
additional evidence pertinent to the Veteran's hearing loss and 
tinnitus claims was received.  The record reflects that these 
issues have been adequately developed for appellant review.

The issues of entitlement to service connection for tachycardia 
and an increased disability rating for service-connected duodenal 
ulcer are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Left ear hearing loss was manifest during active service.

3.  Right ear hearing loss was not manifest during active 
service, was not manifest within one year of service, and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

4.  Tinnitus was not manifest during active service is not shown 
to have developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Right ear hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).

3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).

The Veteran was informed of what evidence was needed to establish 
a claim for service connection in letters dated June 2005 and 
December 2006.  These letters further informed him of VA's 
obligation for obtaining records and other evidence to assist him 
in developing his claims.  A March 2006 letter, in addition to 
the December 2006 letter, informed the Veteran of how VA 
determines a disability rating and an effective date.  The Board 
further observes that the Veteran does not contend that he has 
been prejudiced by lack of proper notification of his obligations 
to substantiate his claims, the elements of service connection, 
or the steps VA will take on his behalf to assist him in 
developing the claim.

With regard to duty to assist, the Board notes that the RO has 
obtained the Veteran's service treatment records, treatment 
records from Air Force clinics and VA medical examination reports 
dated October 2005 and December 2005 regarding his claimed 
hearing loss and tinnitus.  As discussed below, the Board finds 
that the medical evidence is sufficient to render a decision.  
The Board observes that none of the recently submitted evidence 
pertains to the claims for entitlement to service connection for 
hearing loss and tinnitus.  Thus, the Board finds that the RO 
satisfied its duty to assist the Veteran as to these matters.

The Board further notes that all due process has been accorded 
the Veteran fir these issues.  Further attempts to obtain 
additional evidence would be futile.  The United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has held 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that VA medical opinions obtained in this case are 
adequate as they are predicated on a substantial review of the 
record and medical findings and consider the Veteran's complaints 
and symptoms.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues addressed in this decision has been met.  
38 C.F.R. § 3.159(c)(4).  The available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with these claim would not cause any 
prejudice to the appellant.

Service Connection Claims
Relevant law and regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  
An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for rating 
purposes are to be conducted without the use of hearing aids.  38 
C.F.R. § 4.85(a) (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 
1988).  Even if a Veteran does not have a hearing loss disability 
for VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 158.  
The threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

Service connection can be granted for certain diseases, including 
an organic disease of the nervous system (sensorineural hearing 
loss), if manifest to a degree of 10 percent or more within one 
year of separation from active service.  Where a veteran served 
90 days or more of continuous, active military service during a 
period of war and certain chronic diseases become manifest to a 
degree of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
or aggravated by service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a veteran 
engaged in combat with the enemy must be resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

Service treatment records include a report of medical history 
dated in August 1984 upon the Veteran's retirement from active 
duty service on which he indicated "no" to whether he had 
experienced any hearing loss.  Hearing test results at the time 
of his discharge indicated the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
20
LEFT
20
15
10
25
40

At the time of his discharge, the examining medical officer noted 
"high frequency hearing loss" on the Veteran's discharge 
physical.  

Service department records dated in March 1992 show the Veteran 
complained of a bilateral loss of hearing over the previous two 
months.  He denied any tinnitus.  A February 1993 audiology 
report noted findings in graphic form.  The diagnoses included 
bilateral high frequency sensorineural hearing loss, left greater 
than right.  No opinion as to etiology was provided.  It was 
noted the Veteran denied tinnitus.  A February 2001 audiology 
report noted findings in graphic form without diagnosis or 
opinion as to etiology.  Service department (TRICARE) records 
show the Veteran was evaluated for hearing aid candidacy in March 
2005.  It was noted that audiometry revealed bilateral, sloping 
normal to moderately severe sensorineural hearing loss.  No 
opinion as to etiology was provided.  

On VA authorized audiological evaluation in October 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
45
65
LEFT
30
30
35
60
60

The examiner noted that the Veteran's Maryland CNC Test speech 
recognition scores were 90 percent for the right ear and 88 
percent for the left ear.  The diagnosis was normal to moderately 
severe sensorineural hearing loss bilaterally.  A December 2005 
addendum based upon a review of the claim file noted it was as 
likely as not that left ear hearing loss was related to a hearing 
loss noted upon retirement examination.  The examiner stated that 
recent studies did not support the concept of a delayed-onset, 
noise-induced hearing loss and that it was unlikely that any 
right ear hearing loss was related to the Veteran's military 
service.  It was also noted that records dated in 1992 and 1993 
revealed the Veteran denied tinnitus at that time and that based 
upon the evidence of record it was unlikely that any present 
tinnitus was related to his military service.

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 
40 decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  In 
this case, the audiological test results show that the Veteran's 
hearing loss present meets the criteria of 38 C.F.R. § 3.385.  
Thus, element (1) has been satisfied as to bilateral hearing 
loss.  With regard to element (1) and tinnitus, the Veteran 
contends that he experiences a constant ringing in both ears.  
The Veteran is competent to describe the symptoms he experiences.  
Thus, element (1) is satisfied as to tinnitus.

Based upon the evidence of records, the Board finds the service 
connection is warranted for left ear hearing loss.  The Veteran's 
retirement examination findings show a left ear hearing loss at 
4000 Hertz for VA purposes.  The December 2005 audiologist's 
report states that he reviewed the Veteran's VA claims folder and 
that service treatment records showed "mild high frequency 
hearing loss in his left ear."  The examiner found that it was 
as likely as not that the Veteran left ear hearing loss was 
related to his military service.  Therefore, service connection 
for left ear hearing loss is granted.

With regard to element (2) and right ear hearing loss, the 
Veteran contends that he was exposed to excessive noise during 
service and that his hearing tests during service show that he 
suffered from hearing loss during service.  The results of the 
hearing test for the right ear during active service, however, 
did not meet the criteria of a hearing disability for VA benefits 
purposes as the auditory thresholds at separation were not 40 
decibels or greater and the auditory thresholds of three of the 
frequencies were not 26 or greater.  Thus, the Board cannot 
conclude that a right ear hearing disability was manifested 
during service.  

With regard to element (2) and tinnitus, there is nothing in the 
Veteran's service record that he experienced tinnitus during 
service.  The Veteran contended in his claim that he had had the 
"noise" since his active duty service.  The December 2005 VA 
audiologist noted, however, that the Veteran denied having 
tinnitus in March 1992 and February 1993 examinations.  The Board 
also notes that the Veteran had submitted claims for compensation 
benefits on earlier occasions and did not submit a claim for 
tinnitus until about 20 years after he was discharged from 
service.  

The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether a veteran's personal 
interest may affect the credibility of testimony.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board notes that 
the passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In sum, after review of the 
entire record, the Board finds that the Veteran's claim that he 
experienced tinnitus that has continued since active service is 
not credible.  These statements were made in support of a claim 
for monetary benefits, they are in conflict with his own prior 
statements, and they were made many years after the fact.  For 
those reasons, the Board finds the evidence does not support a 
finding that the Veteran has tinnitus as a result of service and 
that the claim for entitlement to service connection for tinnitus 
must be denied.

Because the competent medical evidence is against the Veteran's 
claim, the Board finds that element (3) is not satisfied as to 
both right ear hearing loss and tinnitus.  For the reasons 
discussed above, the Board finds that entitlement to service 
connection for right ear hearing loss and tinnitus is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's right ear hearing loss and tinnitus claims.


ORDER

Entitlement to service connection for left ear hearing loss is 
granted.

Entitlement to service connection for right ear hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran has submitted medical treatment records that were not 
in the Veteran's VA claims folder at the time of the most recent 
medical examinations regarding his service-connected ulcer and 
the claim for service connection for tachycardia, and which were 
not reviewed by the RO in preparation of the statement of the 
case.  His representative stated in the August 2010 formal brief 
in support of the Veteran's claims that the Veteran did not waive 
his right to have the RO's consideration of the evidence prior to 
the Board's consideration of these claims.  

In addition, the Veteran contends through his representative that 
a significant time period has expired between his last VA medical 
evaluation of his service-connected duodenal ulcer and has 
implied that the Veteran's condition is worse.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Moreover, where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the 
veteran claims that a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide a 
new examination].  

Finally, the Veteran's representative contends in the August 2010 
brief that the Veteran's tachycardia was not considered on a 
direct service connection basis.  The Board observes that the RO 
has previously denied, most recently in February 2002, 
entitlement to service connection for a heart condition that 
specifically included the symptoms encompassed by the Veteran's 
tachycardia.  Thus, the issue raised by the Veteran's 
representative appears to be one of whether new and material 
evidence has been submitted sufficient to reopen a direct service 
connection claim.  The recently submitted evidence may pertain to 
that claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
request that he identify and provide medical 
record release forms for all healthcare 
providers who have treated his service-
connected duodenal ulcer disability and his 
tachycardia disorder.  Any such records 
identified should be obtained and associated 
with the Veteran's VA claims folder.

2.  The RO/AMC should schedule the Veteran 
for an appropriate gastrointestinal disorders 
examination.  The examiner must provide a 
description of the nature and extent of the 
Veteran's service-connected duodenal ulcer 
disability, including the degree to which 
pain is relieved by standard ulcer therapy; 
the frequency, if any, of vomiting; whether 
hematemesis, anemia or melena are manifested; 
and, whether the Veteran has experienced 
weight loss productive of definite impairment 
of health.  Any diagnostic study or tests 
deemed to be necessary by the examiner shall 
be accomplished.  

3.  The RO/AMC should arrange for the 
Veteran's VA claims folder to be reviewed by 
an appropriate medical specialist who shall 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
current tachycardia was caused or aggravated 
by the Veteran's service-connected duodenal 
ulcer.  A physical examination should be 
conducted, if necessary for an adequate 
opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, an explanation should be 
provided.  A rationale underlying any medical 
opinion offered should be provided.  

4.  Following completion of the foregoing and 
any other development deemed necessary, the 
RO/AMC should readjudicate the Veteran's 
claims for entitlement to a disability rating 
in excess of 40 percent for service-connected 
duodenal ulcers and for entitlement to 
service connection for tachycardia.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the case 
and allowed an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


